Exhibit 10.2

LIMITED WAIVER AND ELEVENTH amendment of VENTURE LOAN AND SECURITY AGREEMENT


This ELEVENTH AMENDMENT OF VENTURE LOAN AND SECURITY AGREEMENT (this
“Agreement”), effective and dated as of August 31, 2016, is entered into by and
between Xtera Communications, Inc., a Delaware corporation (“Xtera” or
“Borrower”) and Horizon Technology Finance Corporation, a Delaware corporation
(“Lender”).

RECITALS

A.Xtera and Lender are parties to a certain Venture Loan and Security Agreement
dated as of May 10, 2011, as amended from time to time (as amended, the “Loan
Agreement”) pursuant to which Lender, among other things, has (i) provided
certain loans to Xtera as evidenced by (1) a certain Fourth Amended and Restated
Secured Promissory Note (Loan A) executed by Xtera in favor of Lender, fourth
amended and restated as of May 31, 2016, in the principal amount of Five Million
Nine Hundred Eighteen Thousand Three Hundred Seventy-Seven and 53/100 Dollars
($5,918,377.53) (the “Loan A Note”) and (2) a certain Fourth Amended and
Restated Secured Promissory Note (Loan B) executed by Xtera in favor of Lender,
fourth amended and restated as of May 31, 2016, in the principal amount of One
Million Six Hundred Forty-Four Thousand Five Hundred Seventy and 43/100 Dollars
($1,644,570.43) (the “Loan B Note” and together with the Loan A Note, the
“Notes”), and (ii) been granted a security interest in all assets of Xtera,
including Intellectual Property (as defined in the Loan Agreement).

B.Xtera has now requested that Lender amend the Loan Agreement to permit
Borrower to incur additional Indebtedness, to revise the repayment schedule with
respect to the Notes and to waive an Event of Default thereunder.

C.Lender is willing to grant such requests, but only to the extent, and in
accordance with the terms, and subject to the conditions, set forth herein.

agreement

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Co-Borrowers and Lender hereby agree as follows:

1.

Definitions; Interpretation.  Unless otherwise defined herein, all capitalized
terms used herein and defined in the Loan Agreement shall have the respective
meanings given to those terms in the Loan Agreement.  Other rules of
construction set forth in the Loan Agreement, to the extent not inconsistent
with this Agreement, apply to this Agreement and are hereby incorporated by
reference.

2.

Limited Waiver. Borrower acknowledges and agrees that (i) Borrower is in default
under its Loan and Security Agreement with Pacific Western Bank (the “Specified
Default”) and (ii) the Specified Default constitutes an Event of Default under
Section 8.7 of the Loan Agreement. Subject to the Condition Precedent, Lender
hereby agrees to waive the Specified Default. Such waiver does not constitute
any of the following: (i) a waiver of any other term

 

--------------------------------------------------------------------------------

 

or provision of any of the Loan Documents; or (ii) an agreement to waive in the
future any other term or provision of any of the Loan Documents. 

3.

Amendments to Loan Agreement.

 

(a)

Borrower and Lender hereby agree that the following definition of “Commitment
Document” shall be added to Section 1.1 of the Loan Agreement in its proper
alphabetical order:

““Commitment Document” means a term sheet or letter of intent or other similar
document, acceptable to Lender, executed by Person(s) acceptable to Lender,
evidencing the commitment of such Person(s) to enter into one of the following
transactions, upon terms and conditions acceptable to Lender:

 

(a)the issuance to such Person(s) of Equity Securities and/or debt securities of
Borrower, in connection with which Borrower is required, under the terms of the
Commitment Document, to repay all of the Obligations in full;

 

(b)a transaction other than that set forth in subsection (i) above, pursuant to
which Borrower shall receive cash, in such amount and upon such terms and
conditions as are satisfactory to Lender in its sole discretion; or

 

(c)a sale of all, or substantially all, of Borrower’s assets or Equity
Securities to such Person(s).”

 

(b)

Borrower and Lender hereby agree that the following definition of “Commitment
Document Deadline” shall be added to Section 1.1 of the Loan Agreement in its
proper alphabetical order:

““Commitment Document Deadline” means the date that is three (3) Business Days
after the date on which Lender has transmitted to Borrower, by email, which
shall be deemed received by Borrower when transmitted by Lender, a request for a
copy of an executed Commitment Document.”

 

(c)

Borrower and Lender hereby agree that definition of “Loan A Maturity Date” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

““Loan A Maturity Date” means October 1, 2016, or if earlier, the date of
acceleration of all Obligations outstanding with respect to Loan A following an
Event of Default or the date of prepayment, whichever is applicable.”

 

(d)

Borrower and Lender hereby agree that definition of “Loan B Maturity Date” in
Section 1.1 of the Loan Agreement is hereby deleted in its entirety and replaced
with the following:

 

--------------------------------------------------------------------------------

 

““Loan B Maturity Date” means October 1, 2016, or if earlier, the date of
acceleration of all Obligations outstanding with respect to Loan B following an
Event of Default or the date of prepayment, whichever is applicable.”

 

(e)

Borrower and Lender hereby agree that the following language is added as new
subsection (f) of the definition of Permitted Indebtedness in Section 1.1 of the
Loan Agreement:

“Indebtedness arising on or after September 1, 2016, to a group of Persons
(collectively, the “New Lenders”) in an aggregate principal amount not to exceed
One Million Five Hundred Thousand Dollars ($1,500,000) (the “New Lender
Indebtedness”), provided that prior to Borrower incurring any New Lender
Indebtedness, Lender and the New Lenders shall have entered into a subordination
or similar agreement, acknowledged and agreed to by Borrower, containing terms
and conditions acceptable to Lender.”

 

(f)

Borrower and Lender hereby agree that Section 6.13(b) of the Loan Agreement is
hereby deleted in its entirety and is replaced with the following:

“Commitment Document Deadline. Borrower shall, on or prior to the Commitment
Document Deadline, provide Lender with the Commitment Document.”

 

(g)

Borrower and Lender hereby agree that the following language shall be added as
new Section 6.14 of the Loan Agreement:

“Delivery of Budget. On or before September 12, 2016, Borrower shall deliver to
Lender a budget (the “September 2016 Budget”) acceptable to Lender, setting
forth up to $500,000 of Borrower’s Necessary Non-Payroll Expenses.  For the
purposes of this Agreement: (i) “Necessary Non-Payroll Expenses” means and
includes only those expenses of Borrower which (A) do not include Payroll
Expenses, and (B) Borrower represents and warrants are necessary for the
operation of Borrower’s business during the period of September 16 through
September 30, 2016; (ii) “Payroll Expenses” means and includes only the
following: salaries, wages, payroll taxes and unemployment compensation
insurance; (iii) “Budgeted Non-Payroll Expenses” means and includes Necessary
Non-Payroll Expenses which are set forth in the September 2016 Budget; and (iv)
“Non-Budgeted Non-Payroll Expenses” means and includes Necessary Non-Payroll
Expenses which are not set forth in the September 2016 Budget.”

4.

Amendment to Notes. The Notes are each amended as follows:

 

(a)

The date “August 1, 2016” appearing in the third (3rd) full paragraph on page 3
of each of Notes is deleted and replaced with “September 1, 2016”.

 

(b)

Each instance of the date “September 1, 2016” appearing in the fourth (4th) and
fifth (5th) full paragraphs on page 3 of each of the Notes is deleted and
replaced with “October 1, 2016”.  

 

--------------------------------------------------------------------------------

 

5.

Conditions to Effectiveness. Lender’s consent and agreement contained herein is
expressly conditioned on (i) the Borrower executing and delivering to Lender an
executed copy of this Agreement and (ii) the Borrower delivering to Lender a
fully executed version of the Limited Waiver and Seventh Amendment to Loan
Agreement among Borrower, Azea Networks, Inc., Neovus, Inc., Xtera Asia
Holdings, LLC and Pacific Western Bank.  

6.

Effect of Agreement.  On and after the date hereof, each reference to the Loan
Agreement in the Loan Agreement or in any other document shall mean the Loan
Agreement as amended by this Agreement.  Except as expressly provided hereunder,
the execution, delivery and effectiveness of this Agreement shall not operate as
a waiver of any right, power, or remedy of Lender, nor constitute a waiver of
any provision of the Loan Agreement.  Except to the limited extent expressly
provided herein, nothing contained herein shall, or shall be construed to (nor
shall the Borrower ever argue to the contrary) (i) modify the Loan Agreement or
any other Loan Document (ii) modify, waive, impair, or affect any of the
covenants, agreements, terms, and conditions thereof, or (iii) waive the due
keeping, observance and/or performance thereof, each of which is hereby ratified
and confirmed by the Borrower.  Except as expressly amended herein, the Loan
Agreement remains in full force and effect.

7.

Headings.  Headings in this Agreement are for convenience of reference only and
are not part of the substance hereof.

8.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut without reference to conflicts of law
rules.

9.

Counterparts.  This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

10.

Integration.  This Agreement and the Loan Documents constitute and contain the
entire agreement of Borrower and Lender with respect to their respective subject
matters, and supersede any and all prior agreements, correspondence and
communications.

 

[Remainder of page intentionally blank. Signature page follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the day and year first above written.

 

BORROWER:

 

XTERA COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph R. Chinnici

 

 

 

Joseph R. Chinnici

 

 

 

Chief Executive Officer

 

 

LENDER:

 

HORIZON TECHNOLOGY FINANCE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Robert D. Pomeroy, Jr.

 

 

 

Robert D. Pomeroy, Jr.

 

 

 

Chief Executive Officer

 

 